
	
		II
		109th CONGRESS
		2d Session
		S. 4061
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To create, adopt, and implement rigorous and voluntary
		  American education content standards in mathematics and science covering
		  kindergarten through grade 12, to provide for the assessment of student
		  proficiency benchmarked against such standards, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Standards to Provide Educational
			 Access for Kids Act or the SPEAK Act.
		2.FindingsCongress finds the following:
			(1)Throughout the
			 years, educators and policymakers have consistently embraced standards as the
			 mechanism to ensure that every student, no matter what school the student
			 attends, masters the skills and develops the knowledge needed to participate in
			 a global economy.
			(2)Recent
			 international comparisons make clear that students in the United States have
			 significant shortcomings in mathematics and science, yet a high level of
			 scientific and mathematics literacy is essential to societal innovations and
			 advancements.
			(3)With more than 50
			 different sets of academic content standards, 50 State academic assessments,
			 and 50 definitions of proficiency under section 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)), there is great variability
			 in the measures, standards, and benchmarks for academic achievement in
			 mathematics and science.
			(4)Variation in
			 State standards and the accompanying measures of proficiency make it difficult
			 for parents and teachers to meaningfully gauge how well their children are
			 learning mathematics and science in comparison to their peers internationally
			 or here at home.
			(5)The disparity in
			 the rigor of standards across States results in test results that tell the
			 public little about how schools are performing and progressing, as States with
			 low standards or low proficiency scores may appear to be doing much better than
			 States with more rigorous standards or higher requirements for
			 proficiency.
			(6)As a result, the
			 United States highly mobile student-aged population moves through the Nation’s
			 schools gaining widely varying levels of knowledge, skills, and
			 preparedness.
			(7)In order for the
			 United States to compete in a global economy, the country needs to strengthen
			 its educational expectations for all children.
			(8)To compete, the
			 people of the United States must compare themselves against international
			 benchmarks.
			(9)Grounded in a
			 real world analysis and international comparisons of what students need to
			 succeed in work and college, rigorous and voluntary core American education
			 content standards will keep the United States economically competitive and
			 ensure that the children of the United States are given the same opportunity to
			 learn to a high standard no matter where they reside.
			(10)Rigorous and
			 voluntary core American education content standards in mathematics and science
			 will enable students to succeed in academic settings across States while
			 ensuring an American edge in the global marketplace.
			3.Assessing
			 science in the National Assessment of Educational Progress
			(a)National
			 assessment of educational progress authorization actSection 303
			 of the National Assessment of Educational Progress Authorization Act (20 U.S.C.
			 9622) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (B), by striking reading and mathematics and
			 inserting reading, mathematics, and science;
						(ii)in
			 subparagraph (C), by striking reading and mathematics and
			 inserting reading, mathematics, and science;
						(iii)in subparagraph
			 (D), by striking science,;
						(iv)in
			 subparagraph (E), by striking reading and mathematics and
			 inserting reading, mathematics, and science;
						(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), by striking reading and mathematics each place
			 the term occurs and inserting reading, mathematics, and science;
			 and
						(ii)in
			 subparagraph (C)(ii), by striking reading and mathematics and
			 inserting reading, mathematics, and science; and
						(C)in paragraph
			 (4)(B), by striking , require, or influence and inserting
			 or require; and
					(2)in subsection
			 (d)(3), by striking reading and mathematics each place the term
			 occurs and inserting reading, mathematics, and science.
				(b)Elementary and
			 secondary education act of 1965Subpart 1 of part A of title I of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is
			 amended—
				(1)in section
			 1111(c)(2) (20 U.S.C. 6311(c)(2))—
					(A)by inserting
			 (and, for science, beginning with the 2007–2008 school year)
			 after 2002–2003; and
					(B)by striking
			 reading and mathematics and inserting reading,
			 mathematics, and science; and
					(2)in section
			 1112(b)(1)(F) (20 U.S.C. 6312(b)(1)(F)), by striking reading and
			 mathematics and inserting reading, mathematics, and
			 science.
				4.DefinitionsSection 304 of the National Assessment of
			 Educational Progress Authorization Act (20 U.S.C. 9623) is amended—
			(1)in the matter
			 preceding paragraph (1), by striking In this title: and
			 inserting Except as otherwise provided, in this title:;
			(2)by redesignating
			 paragraph (2) as paragraph (3); and
			(3)by inserting
			 after paragraph (1) the following:
				
					(3)SecretaryThe
				term Secretary means the Secretary of
				Education.
					.
				
			5.Voluntary
			 American education content standards; American Standards Incentive
			 FundThe National Assessment
			 of Educational Progress Authorization Act (20 U.S.C. 9621 et seq.) is
			 amended—
			(1)by redesignating sections 304 (as amended
			 by section 4) and 305 as sections 306 and 307, respectively; and
			(2)by inserting
			 after section 303 the following:
				
					304.Creation and
				adoption of voluntary American education content standards
						(a)In
				generalNot later than 3 years after the date of enactment of the
				Standards to Provide Educational Access for
				Kids Act and from amounts appropriated under section 307(a)(3)
				for a fiscal year, the Assessment Board shall create and adopt voluntary
				American education content standards in mathematics and science covering
				kindergarten through grade 12.
						(b)DutiesThe
				Assessment Board shall implement subsection (a) by carrying out the following
				duties:
							(1)Create and adopt
				voluntary American education content standards for mathematics and science
				covering kindergarten through grade 12 that reflect a common core of what
				students in the United States should know and be able to do to compete in a
				global economy.
							(2)Anchor the
				voluntary American education content standards based on the mathematics and
				science frameworks and the achievement levels under section 303(e) of the
				National Assessment of Educational Progress for grades 4, 8, and 12.
							(3)Ensure that the
				voluntary American education content standards are internationally competitive
				and comparable to the best standards in the world.
							(4)Review State
				standards in mathematics and science as of the date of enactment of the
				Standards to Provide Educational Access for
				Kids Act and consult and work with entities that are developing,
				or have already developed, such State standards.
							(5)Review the
				reports, views, and analyses of a broad spectrum of experts and the public as
				such reports, views, and analyses relate to mathematics and science education,
				including reviews of blue ribbon reports, exemplary practices in the field, and
				recent reports by government agencies and professional organizations.
							(6)Ensure that the
				voluntary American education content standards reflect the best thinking about
				the knowledge, skills, and competencies needed for a high degree of scientific
				and mathematical understanding.
							(7)Ensure that
				varying developmental levels of students are taken into account in the
				development of the voluntary American education content standards.
							(8)Ensure that the
				voluntary American education content standards reflect what students will be
				required to know and be able to do after secondary school graduation to be
				academically qualified to enter an institution of higher education or training
				for the civilian or military workforce.
							(9)Widely
				disseminate the voluntary American education content standards for public
				review and comment before final adoption.
							(10)Provide for
				continuing review of the voluntary American education content standards not
				less often than once every 10 years, which review—
								(A)shall solicit
				input from outside organizations and entities, including—
									(i)1
				or more professional mathematics or science organizations;
									(ii)the State
				educational agencies that have received American Standards Incentive Fund
				grants under section 305 during the period covered by the review; and
									(iii)other
				organizations and entities, as determined appropriate by Assessment Board;
				and
									(B)shall address
				issues including—
									(i)whether the
				voluntary American education content standards continue to reflect
				international standards of excellence and the latest developments in the fields
				of mathematics and science; and
									(ii)whether the
				voluntary American education content standards continue to reflect what
				students are required to know and be able to do in science and mathematics
				after graduation from secondary school to be academically qualified to enter an
				institution of higher education or training for the civilian or military
				workforce, as of the date of the review.
									305.The American
				Standards Incentive fund
						(a)Establishment
				of fundFrom amounts appropriated under section 307(a)(4) for a
				fiscal year, the Secretary shall establish and fund the American Standards
				Incentive fund to carry out the grant program under subsection (b).
						(b)Incentive grant
				program authorized
							(1)In
				generalNot later than 12 months after the Assessment Board
				adopts the voluntary American education content standards under section 304,
				the Secretary shall use amounts available from the American Standards Incentive
				fund to award, on a competitive basis, grants to State educational agencies to
				enable each State educational agency to adopt the voluntary American education
				content standards in mathematics and science as the core of the State's
				academic content standards in mathematics and science by carrying out the
				activities described in subsection (e).
							(2)Duration and
				amountA grant under this subsection shall be awarded—
								(A)for a period of
				not more than 4 years; and
								(B)in an amount that
				is not more than $4,000,000 over the period of the grant.
								(c)Core
				standardsA State educational agency receiving a grant under
				subsection (b) shall adopt and use the voluntary American education content
				standards in mathematics and science as the core of the State academic content
				standards in mathematics and science. The State educational agency may add
				additional standards to the voluntary American education content standards as
				part of the State academic content standards in mathematics and science.
						(d)State
				applicationA State educational agency desiring to receive a
				grant under subsection (b) shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require. The application shall include—
							(1)timelines for
				carrying out each of the activities described in subsection (e)(1); and
							(2)a description of
				the activities that the State educational agency will undertake to implement
				the voluntary American education content standards in mathematics and science
				adopted under section 304, and the achievement levels in mathematics and
				science developed under section 303(e) for the national and State assessments
				of the National Assessment of Educational Progress, at both the State
				educational agency and local educational agency levels, including any
				additional activities described in subsection (e)(2).
							(e)Use of
				funds
							(1)Mandatory
				activitiesA State educational agency receiving a grant under
				subsection (b) shall use grant funds to carry out all of the following:
								(A)Adopt the
				voluntary American education content standards in mathematics and science as
				the core of the State's academic content standards in mathematics and science
				not later than 2 years after the receipt of a grant under this section.
								(B)Align the teacher
				certification or licensure, pre-service, and professional development
				requirements of the State to the voluntary American education content standards
				in mathematics and science not later than 3 years after the receipt of the
				grant.
								(C)Align the State
				academic assessments in mathematics and science (or develop new such State
				academic assessments that are aligned) with the voluntary American education
				content standards in mathematics and science not later than 4 years after the
				receipt of the grant.
								(D)Align the State
				levels of achievement in mathematics and science with the student achievement
				levels in mathematics and science developed under section 303(e) for the
				national and State assessments of the National Assessment of Educational
				Progress.
								(2)Permissive
				activitiesA State educational agency receiving a grant under
				subsection (b) may use the grant funds to carry out, at the local educational
				agency or State educational agency level, any of the following
				activities:
								(A)Train teachers
				and administrators on how to incorporate the voluntary American education
				content standards in mathematics and science into classroom instruction.
								(B)Develop curricula
				and instructional materials in mathematics or science that are aligned with the
				voluntary American education content standards in mathematics and
				science.
								(C)Develop
				performance standards in mathematics or science to accompany the voluntary
				American education content standards in mathematics and science.
								(D)Conduct other
				activities needed for the implementation of the voluntary American education
				content standards in mathematics and science.
								(3)PriorityIn
				awarding grants under this section the Secretary shall give priority to a State
				educational agency that will use the grant funds to carry out all of the
				activities described in subparagraphs (A), (B), and (C) of paragraph
				(2).
							(f)Award
				basisIn determining the amount of a grant under subsection (b),
				the Secretary shall take into consideration—
							(1)the extent to
				which a State’s academic content standards, State academic assessments, levels
				of achievement in mathematics and science, and teacher certification or
				licensure, pre-service, and professional development requirements, must be
				revised to align such State standards, assessments, levels, and teacher
				requirements with the voluntary American education content standards adopted
				under section 304 and the achievement levels in mathematics and science
				developed under section 303(e); and
							(2)the planned
				activities described in the application submitted under subsection (d).
							(g)Annual State
				educational agency reportsA
				State educational agency receiving a grant under subsection (b) shall submit an
				annual report to the Secretary demonstrating the State educational agency's
				progress in meeting the timelines described in the application under subsection
				(d)(1).
						(h)Grants for DOD
				and BIA schools
							(1)Department of
				defense schoolsFrom amounts available from the American
				Standards Incentive fund, the Secretary, upon application by the Secretary of
				Defense, may award grants under subsection (b) to the Secretary of Defense on
				behalf of elementary schools and secondary schools operated by the Department
				of Defense to enable the elementary schools and secondary schools to carry out
				the activities described in subsection (e).
							(2)Bureau of
				indian affairs schoolsFrom amounts available from the American
				Standards Incentive fund, the Secretary, in consultation with the Secretary of
				Interior, may award grants under subsection (b) to the Bureau of Indian Affairs
				on behalf of elementary schools and secondary schools operated or funded by the
				Department of the Interior to enable the elementary schools and secondary
				schools to carry out the activities described in subsection (e).
							(i)StudyNot later than 2 years after the completion
				of the first 4-year grant cycle for grants under this section, the Commissioner
				for Education Statistics shall carry out a study comparing the gap between the
				reported proficiency on State academic assessments and assessments under
				section 303 for State educational agencies receiving grants under subsection
				(b), before and after the State adopts the voluntary American education content
				standards in mathematics and science as the core of the State education content
				standards in mathematics and science.
						(j)Data
				grant
							(1)Program
				authorizedFrom amounts appropriated under section 305(a)(4), the
				Secretary shall award, to each State educational agency that meets the
				requirements of paragraph (3), a grant to be used to enhance State data systems
				as such systems relate to the requirements under part A of title I of the
				Elementary and Secondary Education Act of 1965.
							(2)Amount of
				grantA grant awarded to a State educational agency under this
				subsection shall be in an amount equal to 5 percent of the amount allocated to
				the State under section 1122 of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6332). If the amounts available from the American Standards
				Incentive fund are insufficient to pay the full amounts of grants under
				paragraph (1) to all State educational agencies, the Secretary shall ratably
				reduce the amount of all grants under this subsection.
							(3)RequirementsIn
				order to receive a grant under this subsection, a State educational agency
				shall—
								(A)have received a
				grant under subsection (b); and
								(B)successfully
				demonstrate to the Secretary that the State has aligned—
									(i)the State's
				academic content standards and State academic assessments in mathematics and
				science, and the State's teacher certification or licensure, pre-service, and
				professional development requirements, with the voluntary American education
				content standards in mathematics and science; and
									(ii)the State levels
				of achievement in mathematics and science for grades 4, 8, and 12, with the
				achievement levels in mathematics and science developed under section 303(e)
				for such grades.
									(4)Nature of
				grantA grant under this subsection to a State educational agency
				shall be in addition to any grant awarded to the State educational agency under
				subsection (b).
							(5)Limit on number
				of grantsIn no case shall a State educational agency receive
				more than 1 grant under this subsection.
							(k)Reports to
				CongressNot later than 2
				years after the date of enactment of the Standards to Provide Educational Access for Kids
				Act, and every 2 years thereafter, the Secretary shall report to
				Congress regarding the status of all grants awarded under this section.
						(l)Rule of
				constructionNothing in this
				section shall be construed to establish a preferred national curriculum or
				preferred teaching methodology for elementary school or secondary school
				instruction.
						(m)Timeline
				extensionThe Secretary may extend the 12-year requirement under
				section 1111(b)(2)(F) of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6311(b)(2)(F)) by not more than 4 years for a State served by a State
				educational agency that receives a grant under subsection (b).
						(n)DefinitionsIn
				this section:
							(1)In
				generalThe terms
				elementary school, local educational agency,
				professional development, secondary school,
				State, and State educational agency have the meanings
				given the terms in section 9101 of the Elementary and Secondary Education Act
				of 1965 (20 U.S.C. 7801).
							(2)Academic
				content standardsThe term academic content
				standards means the challenging academic content standards described in
				section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6311(b)(1)).
							(3)Levels of
				achievementThe term levels of achievement means the
				State levels of achievement under subclauses (II) and (III) of section
				1111(b)(1)(D)(ii) of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6311(b)(1)(D)(ii)(II), (III)).
							(4)State academic assessmentsThe term State academic
				assessments means the academic assessments for a State described in
				section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20
				U.S.C.
				6311(b)(3)).
							.
			6.Authorization of
			 appropriationsSection 307(a)
			 of the National Assessment of Educational Progress Authorization Act (as
			 redesignated by section 5(1)) (20 U.S.C. 9624(a)) is amended to read as
			 follows:
			
				(a)In
				generalThere are authorized to be appropriated—
					(1)to carry out
				section 302, $6,000,000 for fiscal year 2007 and such sums as may be necessary
				for each succeeding fiscal year;
					(2)to carry out
				section 303, $200,000,000 for fiscal year 2007 and such sums as may be
				necessary for each succeeding fiscal year;
					(3)to carry out
				section 304, $3,000,000 for fiscal year 2007 and such sums as may be necessary
				for each succeeding fiscal year; and
					(4)to carry out
				section 305, $400,000,000 for fiscal year 2007 and such sums as may be
				necessary for each succeeding fiscal
				year.
					.
		
